Citation Nr: 1620258	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 1983. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Veterans Affairs (VA) Regional Office (RO).

As noted in the February 2015 Board remand, in June 2010, the Veteran requested the opportunity to testify at a videoconference hearing.  The hearing was scheduled for June 2011, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear. The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

As indicated, in February 2015, the Board remanded the Veteran's current claim on appeal for further development.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's cervical spine condition did not begin during active service and it is not shown to be otherwise etiologically related to military service.

2.  The Veteran's lumbar spine condition did not begin during active service and it is not shown to be otherwise etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a lumber spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification.  Neither the Veteran, nor his representative, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained, to the extent available. 

Pursuant to the Board's February 2015 remand, the Veteran was provided with back and neck examinations in April 2015.  The Board finds that the April 2015 examinations provides an in depth assessment of the Veteran's back and neck complaints and the nature of the conditions.  The medical opinions were grounded in a review of the Veteran's medical history and current testing.  Moreover, the Veteran has not questioned the adequacy of the examinations.  The Board, therefore, finds the medical evidence of record to be fully adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if the disability was manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, since the Veteran was first diagnosed with arthritis in his lumbar spine and cervical spine in 2015, more than three decades after separation from active service, this presumption does not apply. 

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he hurt his neck and back during service when he fell off of a cliff and has experienced back pain and neck pain since.  The Veteran states that he also sustained a head injury as a result of the incident and that was established for post-concussive headaches as a result of the head injury.  

A review of the STRs confirms that the Veteran had suffered a head injury from a fall in January 1968.  However, the Veteran was not treated for any injuries related to his back or neck before or after the fall during service.  There were no neck complaints recorded during the Veteran's active service, and the only back-related complaint in the STRs was a report of recurrent back pain and chronic lower back pain in the Veteran's March 1983 Report of Medical History, associated with a Chapter 13 Physical Examination Medical Report.  

The Veteran was afforded a VA examination in June 1983.  At that time the examiner noted the Veteran's head, face, and neck were all normal.  The examiner also found the Veteran's musculo-skeletal system "[a]ll intact and within normal limits" and there was "[n]o tenderness [and] no loss of range of motion."  The examiner ultimately found that the physical examination was "well within normal limits."  

Post-service treatment records fail to show any treatment for back and neck related issues for a number of years after service.  The first indication of such issues was the Veteran's filing of the present claim in September 2009, more than 25 years after separation from service.  Although the Veteran reported that he had previously seen a chiropractor for his neck and back pain, but these records are not contained in the claims file.  The Board notes that pursuant to the February 2015 Board remand, in response to the Veteran's statements of prior chiropractic treatment, the Veteran was notified that he may submit any additional statements or medical records pertaining to his cervical or lumbar spine conditions not already associated with the record.  The Veteran, through his representative, submitted a waiver in May 2015 indicating there was no additional evidence regarding the appeal.  Thus, the Board has done everything reasonably possible to assist the Veteran in obtaining such records and has notified him of such.  

In December 2009, the Veteran reported that earlier in the year, he had been involved in his first major motor vehicle accident in which he broke his tailbone and injured his lower back.  

The Veteran was afforded a VA examination in January 2010.  After interview and physical examination, the examiner diagnosed cervical spine strain and lumbar spine strain.  The examiner provided a negative nexus opinion.  However, in his rationale, the examiner noted that "it is within the realm of possibility" that the Veteran did injure his neck and/or lower back during the fall in which he sustained a head injury while on active military duty; however, he stated that there was no documentation or other medical evidence upon which to base a statement with any medical degree of certainty that the Veteran's current neck and back pain are a result of his injury in service.  

In a February 2015 remand, the Board found that the VA examiner did not provide a sufficient rationale for his negative nexus opinion, because he did not consider the Veteran's report of recurrent back pain on his March 1983 report of medical history in service.  Instead, the examiner inaccurately noted that a review of the service treatment records showed no complaints regarding any neck or back pain while in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  As a result, the Board remanded the claim on appeal to provide the Veteran another VA examination.

In an April 2010 VA treatment record, the Veteran was noted to have a normal spine configuration with no spinal tenderness. 

In an August 2014 VA treatment record, the Veteran complained of having neck pain for one week.  The VA evaluator noted there was no known injury. 

The Veteran was afforded another VA examination in April 2015.  After interview and physical examination, the examiner diagnosed mild multilevel degenerative spondylosis in the lumbar spine; and C4-C5, C5-C6, and C6-C7 degenerative spondylosis in the cervical spine.  The examiner provided a negative nexus opinion.  In his rationale, the examiner questioned the Veteran's credibility; explaining that the Veteran's statements were contradictory to his statements during the January 2010 VA examination in which the Veteran had initially claimed complete amnesia for the event of falling off a cliff in January 1983.  In contrast, at the 2015 VA examination, the Veteran was able to describe in detail the events of the fall.  Next, the examiner noted that upon review of the STRs, there was no evidence of treatment for back or neck condition that would support the Veteran checking "recurrent back pain" on his exit examination.  The examiner noted the Veteran's statements that his job was sedentary during service.  The examiner also noted possible intervening injuries following service: the Veteran's many years as a truck driver after active service included several years of heavy labor as well as the 2009 motor vehicle accident injury in which the Veteran's tailbone and lower back was injured.  As a result of these findings, the examiner concluded that he agreed with the January 2010 VA examiner's opinion that Veteran's neck and back are less likely than not due to his fall and head injury during active service.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed lumbar spine and cervical spine disabilities.  There is no competent evidence to suggest that the Veteran's lumbar spine and cervical spine disabilities are related to active service.  No medical professional of record, either private or VA, has attributed the Veteran's current lumbar spine and cervical spine disabilities to his military service.  

The medical evidence of record suggests that the Veteran first developed the conditions decades after service.  The first diagnoses of record were made in 2010, over 28 years after separation from active service.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Board acknowledges that the Veteran complained of recurrent back pain at separation.  However, upon consideration of the medical record during and after service, the intervening injury in 2009, and the years of heavy labor after service, the Board finds that the evidence weighs against the claims for service connection for lumbar spine and cervical spine disabilities.  

As a lay person, the Veteran is competent to report what comes to him through his senses.  For example, a Veteran might reported experiencing back pain.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of spine-related disabilities, particularly if they were first diagnosed decades after the Veteran's military service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran might sincerely believe that his lumbar spine and cervical spine disabilities are related to active service, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  

In sum, while the Veteran has current diagnoses of lumbar spine and cervical spine disabilities, there is no competent evidence, medical or otherwise, that establishes that any such lumbar spine and cervical spine disabilities began during active service or were otherwise caused by such service.  Therefore, the criteria for service connection for lumbar spine and cervical spine disabilities have not been met and the claims are denied.  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


